Citation Nr: 1226937	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-19 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date prior to January 26, 2004, for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD), to include as due to clear and unmistakable error in a March 2004 rating decision.

2.  Entitlement to an effective date prior to January 26, 2004, for the grant of entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This case was previously before the Board in May 2011 when it was remanded for the Veteran to be afforded a hearing before a Veterans Law Judge.  In December 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The case was again before the Board in March 2012 when it was remanded for additional development.  


FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO granted service connection for PTSD and assigned an evaluation of 70 percent disabling, effective January 26, 2004.  In April 2004 the Veteran was provided notice of the March 2004 rating decision and of his appellate rights, but did not appeal this determination.

2.  The correct facts, as they were known in March 2004 were accurately reported, and the statutory or regulatory provisions extant at the time, were correctly applied.

3.  There was a tenable evidentiary basis to support the RO's March 2004 determination.

4.  The Veteran's June 2007 statement is a freestanding claim for an earlier effective date for the grant of service connection for PTSD.

5.  The Veteran has not asserted that the April 2007 rating decision, that granted entitlement to TDIU, effective January 26, 2004, was clearly and unmistakably erroneous.

6.  The Veteran was unable to maintain gainful employment due to PTSD and service connection was not in effect for PTSD prior to January 26, 2004.


CONCLUSIONS OF LAW

1.  The RO's March 2004 rating decision that granted service connection for PTSD effective January 26, 2004, was not clearly and unmistakably erroneous and it became final.  38 U.S.C.A. §§ 1110, 5109A, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.160(d), 20.302, 20.1103 (2003).

2.  The Veteran's June 2007 claim of an effective date prior to January 26, 2004, for the grant of service connection for PTSD, seeks an effective date for benefits in a manner not authorized by law.  38 U.S.C.A. §§ 5110, 7105(a), (c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160, 3.400(o)(2), 20.302, 20.1103 (2011).

3.  An effective date earlier than January 26, 2004, for the award of a TDIU, is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

As to the clear and unmistakable error aspect of his appeal, the United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist are not applicable.  See Sorakubo v. Principi, 16 Vet. App. 120; 122 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).

As to the appeal of the issue of entitlement to an effective date prior to January 26, 2004, for the grant of entitlement to service connection for PTSD, VA has no duty of notice or assistance in this case, since it is the law, and not the facts, which is dispositive of the case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also VAOPGCPREC 5-2004 (June 23, 2004), which stated that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claim ineligible for the claimed benefit.

As to the appeal of the issue of entitlement to an effective date prior to January 26, 2004, for the grant of entitlement to a TDIU.  The claim arises from his disagreement with the effective date following the grant.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In any event, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).


II.  Clear and Unmistakable Error

The Veteran contends that the March 2004 RO rating decision that granted entitlement to service connection for PTSD and assigned an effective date of January 26, 2004, is the product of clear and unmistakable error in that it failed to assign the appropriate effective date for the grant of service connection for PTSD.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is clear and unmistakable error present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14.  

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of his claims.

The basic facts are not in dispute.  As the RO noted, the Veteran's initial application for service connection for PTSD was filed with VA on January 26, 2004, and indeed, the Veteran does not contend otherwise.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection effective the date the Veteran's original claim of service connection for PTSD was filed with VA.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the Veteran did not file a formal or informal application for service connection prior to January 26, 2004, VA is precluded, as a matter of law, from granting an effective date prior to January 26, 2004, for service connection for PTSD.  Therefore, the Board finds that the March 2004 RO rating decision is not the product of clear and unmistakable error.

II.  Earlier Effective Date for the Grant of
Service Connection for Posttraumatic Stress Disorder 

The Veteran seeks entitlement to an effective date prior to January 26, 2004, for the grant of entitlement to service connection for PTSD.

The Court holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006) dictates that the Veteran's claim for an earlier effective date for the grant of entitlement to service connection for PTSD must fail.

In a rating decision, dated in March 2004, the RO granted service connection for PTSD and assigned an evaluation of 70 percent disabling and an effective date of January 26, 2004.  In April 2004 the Veteran was provided notice of the March 2004 rating decision and of his appellate rights, but did not appeal this determination.  The Veteran did not file a timely appeal to this decision.  As such, the rating decision became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103.

In June 2007 the Veteran filed the following statement: "I would like you to reconsider the effective date to 3-29-02 for PTSD and unemployability."  

The Veteran's June 2007 statement seeking an earlier effective date for service connection for PTSD is essentially a claim for retroactive benefits.  38 U.S.C.A. § 5110(a); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  In the instant case, because the rating action awarding the January 26, 2004, effective date became final, the Veteran could only obtain an earlier effective date by showing that the decision was a product of CUE.  As adjudicated above, the Board has found that the March 2004 rating decision does not contain CUE.

The Veteran has argued that the Board should award the Veteran an effective date of March 29, 2002, for service connection for PTSD because that was the date he went from work to the local Veteran's office to get an appointment to see the VA doctors in White City for his stress and inability to work.  In addition, the Veteran argues that the effective date should be earlier than January 26, 2004, because VA physicians have indicated that he had the problem for 34 years.

To the extent that the Veteran intended his June 2007 statement to be a "freestanding" claim for an earlier effective date, "such a possibility vitiates the rule of finality."  Rudd, 20 Vet. App. at 300.  A freestanding claim for an earlier effective date for an increased evaluation for the service-connected PTSD seeks a benefit not provided by law.  As noted above, when the law is dispositive against a claim, as here, the claim must be denied or the appeal terminated.  Sabonis, 6 Vet. App at 430.  Therefore, according to Rudd, 20 Vet. App. at 300, the appeal of entitlement to an effective date prior to January 26, 2004, for the grant of entitlement to service connection for PTSD must be denied.

III.  Earlier Effective Date for the Grant of TDIU

The Veteran seeks entitlement to an effective date prior to January 26, 2004, for the grant of entitlement to a TDIU.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The Board notes that this includes informal claims which are "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, [or] his or her duly authorized representative."  38 C.F.R. § 3.155(a).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-scheduler consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 (2000).

As discussed above, the Veteran filed a claim of entitlement to service connection for PTSD on January 26, 2004.  The Veteran was granted entitlement to service connection for PTSD and assigned an evaluation of 70 percent disabling, effective January 26, 2004.  Subsequently, the Veteran was awarded entitlement to TDIU, effective January 26, 2004.

Prior to January 26, 2004, the Veteran was in receipt of service-connected benefits for lumbosacral strain, evaluated as 20 percent disabling; scar, evaluated as 10 percent disabling; and right ear hearing loss, evaluated as noncompensably disabling.

A review of the claims file reveals that the Veteran has reported that he was unemployable due to his PTSD and does not reveal any medical evidence of any inability of the Veteran to secure or follow a substantially gainful occupation prior to January 26, 2004, as a result of a disability for which the Veteran was service-connected prior to January 26, 2004.  Therefore, in assigning January 26, 2004, the date he was awarded service connection for PTSD, the disability the Veteran indicated and medical evidence reveals causes his unemployability, VA has already assigned the earliest possible effective date and an effective date prior to January 26, 2004, must be denied.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date prior to January 26, 2004, for the grant of entitlement to service connection for posttraumatic stress disorder, to include as due to clear and unmistakable error in a March 2004 rating decision, is denied.

Entitlement to an effective date prior to January 26, 2004, for the grant of entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU), is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


